



COURT OF APPEAL FOR ONTARIO


CITATION: Hall v.
Jones DesLauriers Insurance
    Management Inc., 2016 ONCA 877

DATE: 20161118

DOCKET: C60206

Feldman, Lauwers and Miller JJ.A.

BETWEEN

Stephen Hall

Plaintiff (Respondent)

and

Jones DesLauriers Insurance
    Management Inc.
,
    Jones DesLauriers Group of Companies Ltd., Shawn Desantis, Robert Jones, Lori
    McDougall, Glenn Murray, Daniel Sgro and Cory Struck

Defendants (Appellants)

Martin Sclisizzi, for the appellants

Christopher Cosgriffe and R. Watkins, for the respondent

Heard and released orally: November 14, 2016

On appeal from the judgment of Justice Kevin W. Whitaker
    of the Superior Court of Justice, dated March 9, 2015.

ENDORSEMENT

[1]

The motion judge granted partial summary judgment allowing the action
    for wrongful dismissal and awarding damages based on one year. The motion judge
    gave initial reasons for his decision, then allowed a re-hearing of the motion
    based on evidence that was ordered preserved at the original hearing, but only
    produced and cross-examined upon afterward. That evidence included an
    employment contract with another firm that was signed by the respondent after
    the termination, but was sent to the respondent before the termination. The
    motion judge held that the new evidence was inadmissible, but in any event
    would not have affected his decision. The motion judge also declined to order a
    stay pending trial of the counter-claim and oppression action.

[2]

In our view the order below must be set aside. The motion judge erred in
    failing to admit the new evidence. That evidence raised issues regarding the
    respondents actions and intentions around the time of his dismissal that had
    to be addressed by the motion judge before granting summary judgment for
    wrongful dismissal. His failure to do so undermines the reliability of his
    decision on the key issue. The motion judge also mistakenly believed that the
    damages based on one year had been agreed. The quantum of damages and the issue
    of mitigation were, however, live issues.

[3]

As there is to be a trial of the counter-claim and the oppression action
    where credibility findings will be made, in our view this is a proper case
    where the entire matter should be referred for trial.

[4]

The appeal is therefore allowed. The order below set aside with costs of
    the appeal in the agreed amount of $15,000, inclusive of disbursements and HST.

K.
    Feldman J.A.

P.
    Lauwers J.A.

B.W.
    Miller J.A.


